                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

 BRANDON KELLUM,

                       Plaintiff,

 v.                                            Case No. 18-cv-715-NJR

 CASEY GOODWIN, et al.,

                       Defendants.


                          MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

         This matter is before the Court on two motions filed by Plaintiff Brandon Kellum.

Specifically, Kellum filed a motion for leave to file a second amended complaint

(Doc. 128), in which he seeks to re-allege previously dismissed claims. Defendants have

filed a response (Doc. 129) in opposition to that motion, and Kellum has filed a reply

(Doc. 131). Kellum also filed a motion to extend discovery, requesting additional time to

conduct discovery on his newly added claims (Doc. 127).

      A. Motion to Amend (Doc. 128)

         Kellum’s motion to amend (Doc. 128) seeks to re-allege two previously dismissed

claims. He seeks to re-allege a Fourteenth Amendment due process claim against Marcus

Meyers and Charles W. Heck. He also seeks to re-allege an Eighth Amendment and/or

Fourteenth Amendment due process claim against Counselor Selby, John Baldwin,

Jacqueline Lashbrook, and Pinckneyville Correctional Center’s Records Office Staff

(“Pinckneyville”).




                                        Page 1 of 6
       The following claims currently remain in the case:

       Count 1:       Plaintiff alleges that Casey Goodwin violated his Eighth
                      Amendment rights because Goodwin told other inmates
                      Plaintiff was a snitch which caused Plaintiff to be threatened
                      by other inmates and assaulted by Inmate Jones;

       Count 2:       Plaintiff alleges Charles Pearce, Terri Chapman, Tyler Shurtz,
                      Jacqueline Lashbrook, Lieutenant Furlow, Major Cleland, and
                      Keith Bennett violated his Eighth Amendment rights by
                      failing to protect Plaintiff from a substantial risk of serious
                      harm due to threats Plaintiff received from other inmates;

       Count 3:       Plaintiff alleges that Charles Pearce and Tyler Shurtz violated
                      his Eighth Amendment rights by exhibiting deliberate
                      indifference to his medical needs;

       Count 4:       Plaintiff alleges that Charles Pearce violated his Eighth
                      Amendment rights by failing to protect Plaintiff from a
                      substantial risk of serious harm due to extremely hot
                      conditions of his segregation cell; and

       Count 5:       Plaintiff alleges that Charles Pearce violated his First
                      Amendment rights by threatening to assign him to a cell with
                      an inmate who would “beat his ass” if he continued to
                      complain about the conditions of his cell.

       Pursuant to Federal Rule of Civil Procedure 15(a)(1), “[a] party may amend its

pleadings once as a matter of course…if the pleading is one to which a responsive

pleading is required, 21 days after service of a responsive pleading or 21 days after service

of a motion under Rule 12(b), (e), or (f), whichever is earlier.” FED. R. CIV. P. 15(a). Because

Kellum has already filed an Amended Complaint (Doc. 35), he must now seek to amend

his Complaint pursuant to Rule 15 (a)(2), which allows a party to “amend its pleading

only with the opposing party’s written consent or the court’s leave.” Rule 15(a)(2) further

states that amendments should be freely granted “when justice so requires.”

       The decision to grant a plaintiff leave to further amend a compliant under Rule


                                         Page 2 of 6
15(a)(2) is within the sound discretion of the Court. Pugh v. Tribune Co., 521 F.3d 686, 698

(7th Cir. 2007); Orix Credit Alliance v. Taylor Mach. Works, 125 F.3d 468, 480 (7th Cir. 1997).

Leave to amend, however, may be denied for several reasons including: “undue delay,

bad faith, dilatory motive on the part of the movant, repeated failure to cure deficiencies

by amendments previously allowed, undue prejudice to the opposing party…[and the]

futility of the amendment.” Barry Aviation, Inc. v. Land O’Lakes Municipal Airport Com’n,

377 F.3d 682, 687 (7th Cir. 2004); Guide v. BMW Mortgage, LLC, 377 F.3d 795, 801 (7th Cir.

2004).

         1. Claims against Meyers and Heck

         Kellum first seeks to re-allege a Fourteenth Amendment due process claim 1

against Marcus A. Meyers and Charles W. Heck. The claim was dismissed in the Court’s

original threshold Order because he failed to allege that any of his due process rights

were violated (Doc. 8, p. 12). Kellum sought to cure those errors in his First Amended

Complaint, which does include a number of the same allegations as his proposed Second

Amended Complaint. But the magistrate judge reviewing the First Amended Complaint

did not address the re-alleged due process claim, instead focusing on Kellum’s proposed

due process claim against Counselor Jarrod Selby, John Baldwin, Jacqueline Lashbrook,

and John/Jane Does from the Pinckneyville Records Department. Kellum asked the

Court to address those amended claims in a motion to reconsider (Doc. 48), but the

motion was summarily denied (Doc. 49).



1
  Although Kellum states that this claim arises under both the Eighth and Fourteenth
Amendments, his Second Amended Complaint alleges a due process claim which arises under
the Fourteenth Amendment.

                                        Page 3 of 6
       In any event, Kellum has added a number of factual allegations that the Court

finds state a due process claim against Meyers and Heck. Kellum’s Second Amended

Complaint alleges that they had no evidence to support the findings of guilt and that the

disciplinary reports were later overturned due to that lack of evidence. He also alleges

that he served four months in segregation and has added a number of conditions that he

faced in segregation which were absent from his First Amended Complaint. Accordingly,

the Court finds that he may proceed on his due process claim against Meyers and Heck.

       2. Claims against Selby, Baldwin, Lashbrook, and Records Department

       Kellum next seeks to re-allege his claim against Counselor Jarrod Selby, John

Baldwin, Jacqueline Lashbrook, and the Pinckneyville Records Department for failing to

correct his wrongful confinement in segregation after his disciplinary reports were

overturned. Magistrate Judge Beatty denied Kellum’s request to add a due process claim

against these defendants in his First Amended Complaint because he failed to allege that

the conditions he experienced in segregation amounted to an atypical and significant

hardship (Doc. 34, pp. 6-7).

       Although Kellum states in his motion that he seeks to re-allege a due process claim,

the allegations in his Second Amended Complaint allege that these defendants both

violated his due process rights and were deliberately indifferent under the Eighth

Amendment to his continued stay in segregation (Second Amended Complaint, pp. 20,

23, 26, 28-29). He alleges that he informed Lashbrook and Selby on a number of occasions

that he was supposed to be released but they failed to release him (Id. at p. 19). He also

alleges a number of conditions he experienced in segregation that may amount to an

atypical and significant hardship. Thus, the Court now finds that Kellum states a

                                       Page 4 of 6
deliberate indifference and due process claim as to Jacqueline Lashbrook and Jarrod

Selby for keeping him in segregation after his disciplinary reports were overturned.

       As to John Baldwin, however, Kellum includes only conclusory statements that he

was deliberately indifferent in keeping him in segregation, which is not enough. He fails

to allege that he informed Baldwin—or that Baldwin was aware—that Kellum was in

segregation after the disciplinary reports were overturned. In fact, the allegations indicate

that Baldwin overturned his disciplinary ticket (Id. at p. 18). Accordingly, John Baldwin

is DISMISSED without prejudice.

       Kellum also fails to state a claim against the Pinckneyville Records Office Staff. He

has identified a group of individuals as a defendant, which is improper. To state a Section

1983 claim against an individual or entity, Kellum must specifically identify them, by

name or Doe designation. See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007); FED.

R. CIV. P. 8(a)(2). 2 Kellum’s allegations do not identify the number of individuals in the

records office or the individual who sent the notice indicating that his disciplinary report

was not overturned. Accordingly, the claims against the Pinckneyville Records Office

Staff are DISMISSED without prejudice.

       For the reasons stated above, the Court GRANTS in part the motion to amend.

The following counts are added to the case:

       Count 6:       Plaintiff alleges that Marcus A. Meyers and Charles W. Heck
                      violated his due process rights under the Fourteenth
                      Amendment when they found him guilty on a disciplinary
                      report with no evidence.

2
  Group defendants also create problems with service of process. See Jenkins v. Wisconsin Res.
Ctr., No. 09-CV-323-BBC, 2009 WL 1797849, at *1 (W.D. Wis. June 24, 2009) (a group of people
cannot be sued; each defendant must be an individual or legal entity that may accept service of
a complaint) (citing FED. R. CIV. P. 4(e)-(j)).

                                         Page 5 of 6
         Count 7:      Plaintiff alleges that Jacqueline Lashbrook and Jarrod Selby
                       were deliberately indifferent under the Eighth Amendment
                       when they kept him in segregation after the disciplinary
                       report was overturned.

         Count 8:      Plaintiff alleges that Jacqueline Lashbrook and Jarrod Selby
                       violated his due process rights under the Fourteenth
                       Amendment when they kept him in segregation after the
                       disciplinary report was overturned.

         Accordingly, the Clerk is DIRECTED to FILE the Second Amended Complaint,

ADD Marcus A. Meyers, Charles W. Heck, and Jarrod Selby to the docket, 3 and SERVE

them in accordance with the Court’s threshold Order (Doc. 8).

     B. Motion to Extend Discovery (Doc. 127)

         Kellum also requests to extend discovery in light of the newly added claims. The

Court GRANTS the motion and extends the discovery deadline to September 1, 2020.

Dispositive motions are now due October 2, 2020.



         IT IS SO ORDERED.

         DATED: April 9, 2020


                                                    ____________________________
                                                    NANCY J. ROSENSTENGEL
                                                    Chief U.S. District Judge




3
    Jacqueline Lashbrook was already a defendant on the docket.

                                          Page 6 of 6
